DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “wherein the lens array provides images associated with the label” which is indefinite.  It is unclear how the lens array provides images.  A lens array may facilitate viewing of corresponding image fragments or micro-images to form a magnified image which is extensively known in the art, however, the lens does not in itself (absent the image fragments or micro-images, which are not claimed) provide an image.  
Claim 5 depends on claim 2 but is further indefinite.  Claim 2 appears to claim an apparent image through the lens (not the image fragments or micro-images) and thus this is not 100 nm or smaller, which would make viewing impossible.  It appears the intention was to claim the actual image fragments/micro-images having this dimension, having it is not claimed.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lister (US 2018/0178577).
In respect to claim 1, Lister disclose a label* comprising: multiple layers, including a film layer 2 and a coating layer 20, the coating 20 including an embossed surface forming a lens array (Fig. 1b), wherein the lens array may comprise Fresnel lens (0078). [*It is noted that a “label” is in the preamble and may be construed as intended use, with no particular structural distinctions from Lister.  Although adhesive is not required for a label, Lister further discloses the invention embodied as a “fiscal stamp” (0001), which infers an adhesive].
In respect to claims 2 and 5, the claims are impossible to ascertain for the reasons detailed in the 35 USC 112(b) above, however, Lister does teach that micro elements that the lens array focus on are preferably very small, “ideally 5 microns or less” (0109). 
In respect to claims 3 and 4, Lister disclose that the coating which is used to form the lens array is clear and a “varnish”, as it is a clear and resinous coating which is cured on the surface (0074).
In respect to claim 6, Lister disclose that opacifying layers 3a/3b, which are adjacent to the embossed portion of the label, provide a suitable background for graphics (0054).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Lister (US 2018/0178577) in view of Schiffman (EP 2,988,154).
Lister is believed to disclose a material which is clear, cured, and forms a hard surface and is thus a “varnish” in the plain and ordinary meaning.  Regardless, Schiffman teaches providing a “UV-drying varnish” (0077).  Lister teach a UV-drying material wihout using the word “varnish”, however, it would have been obvious to provide the coating used to form the lenses in Lister as a UV-drying varnish in view of Schiffman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 5 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Lister (US 2018/0178577).
Although the claim is unclear, particularly what constitutes “any image associated with the lens layer”, however, it is construed to mean a micro-image or image fragment which is well known in the art.  Lister discloses under 5 microns but does not disclose as low as under 0.1 microns, however, “higher resolution methods (i.e. suitable for achieving smaller line widths) for forming the image array 30 would be highly desirable”, and further where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holmes (US 2020/0223245), Fuhse (AU 2012/283462), Schilling (WO 2011/029602), and Jordan (WO 2013/028534), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637